According to the testimony of the sheriff, he saw a still in operation. Mrs. McBroom, Ben Wise and the appellant were present. All of them were taking part in the operations. They were making whiskey. The sheriff arrested them upon the spot, charged them with the offense and placed them under bond. Appellant was subsequently rearrested in Motley County, Texas. At the time of his rearrest he was in company with Mrs. McBroom.
The appellant's sole defense was that he was an innocent bystander, had no interest in the still and took no part in the unlawful act. This presented an issue of fact which, in our judgment, was properly submitted to the jury.
The matters of procedure were properly disposed of in the original opinion.
The motion is overruled.
Overruled. *Page 402